



Exhibit 10.1
February 22, 2018


Kevin Haverty




Dear Kevin:


This letter agreement (the “Agreement”) is entered into between you and
ServiceNow, Inc. (the “Company”) and is effective as of the date set forth above
(the “Effective Date”). The purpose of this Agreement is to confirm the current
terms and conditions of your employment with the Company.


1.Position. You will continue to serve as the Company’s Executive Vice
President, Worldwide Sales reporting to the Company’s Chief Revenue Officer (the
“CRO”). You will have all of the duties, responsibilities and authority
commensurate with the position. Your employment with the Company commenced on
December 5, 2011 (your “Start Date”). You will be expected to devote your full
working time and attention to the business of the Company.


2.Term. Subject to the terms of this Agreement, this Agreement will remain in
effect for a period commencing on the Start Date and continuing until
termination of your employment as set forth herein (the “Employment Term”).


3.Cash Compensation.


a.Base Salary. Your current annual base salary (the “Base Salary”) as of the
Effective Date will be Four Hundred Thousand Dollars ($400,000), less required
deductions and withholdings, payable in accordance with the Company’s normal
payroll practices. Your Base Salary will be subject to adjustment by the
Leadership Development and Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”). Your Base Salary will be pro- rated
for any partial years of employment during your Employment Term.


b.Target Bonus. During the Employment Term, you will be eligible to participate
in our executive corporate bonus program. Your current annual bonus target is
one hundred percent (100%) of your Base Salary, which equals Four Hundred
Thousand Dollars ($400,000) for the applicable fiscal year (your “Target
Bonus”). Whether you receive the Target Bonus, and the amount of any actual
bonus amount awarded (your “Actual Bonus”), will be determined by the
Compensation Committee in its sole discretion based in all cases upon the
achievement of both Company and individual performance objectives as established
by the Compensation Committee. To earn any Actual Bonus, you must be employed by
the Company on the last day of the period to which such bonus relates and at the
time bonuses are paid, except as otherwise provided herein. Your bonus
participation will be subject to all the terms, conditions and restrictions of
the applicable Company bonus plan, as amended from time to time. The Actual
Bonus shall be subject to required deductions and withholdings.


4.Benefits, Vacation & Expenses.


a.You will be entitled to participate in all employee retirement, welfare,
insurance, benefit and vacation programs of the Company as are in effect from
time to time and in which other senior executives of the Company are eligible to
participate, on the same terms as such other senior executives, pursuant to the
governing plan documents.





--------------------------------------------------------------------------------





b.The Company will, in accordance with applicable Company policies and
guidelines, reimburse you for all reasonable and necessary expenses incurred by
you in connection with your performance of services on behalf of the Company.


5.Equity Awards.


a.Prior Equity Awards. The Company has previously granted you equity awards
under the Company’s 2012 Equity Incentive Plan (the “Equity Plan”). Such awards
will continue to be subject to their existing terms and any additional terms set
forth in this Agreement.


b.Future Equity. You may be eligible for future equity grants as determined by
and pursuant to the terms established by the Compensation Committee. The amount
and performance metrics for subsequent performance-based restricted stock units
will be determined by the Compensation Committee.


6.Definitions. As used in this Agreement, the following terms have the following
meanings.


a.Cause. For purposes of this Agreement, “Cause” for the Company to terminate
your employment hereunder shall mean the occurrence of any of the following
events, as determined by the Company in its sole and absolute discretion:


i.your conviction of, or plea of nolo contendere to, any felony or any crime
involving fraud, dishonesty or moral turpitude;


ii.your commission of or participation in a fraud or act of dishonesty against
the Company that results in (or would reasonably be expected to result in)
material harm to the business of the Company;


iii.your intentional, material violation of any contract or agreement between
you and the Company or any statutory duty you owe to the Company or the improper
disclosure of confidential information (as defined in the Company’s standard
confidentiality agreement);


iv.your conduct that constitutes gross insubordination, incompetence or habitual
neglect of duties and that results in (or would reasonably be expected to result
in) material harm to the business of the Company;


v.your material failure to perform the duties of your position as Executive Vice
President, Worldwide Sales;


vi.your material failure to follow the Company’s material policies; or


vii.your failure to cooperate with the Company in any investigation or formal
proceeding;


provided, however, that the action or conduct described in clauses (iii), (iv),
(v), (vi) and (vii) above will constitute “Cause” only if such action or conduct
continues after the Company has provided you with written notice thereof and
thirty (30) days to cure the same if such action or conduct is curable.





--------------------------------------------------------------------------------







b. Change in Control. For purposes of this Agreement, “Change in Control” means
the occurrence, in a single transaction or in a series of related transactions,
of any one or more of the following events (excluding in any case transactions
in which the Company or its successors issues securities to investors primarily
for capital raising purposes):


i.the acquisition by a third party of securities of the Company representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction;


ii.a merger, consolidation or similar transaction following which the
stockholders of the Company immediately prior thereto do not own at least fifty
percent (50%) of the combined outstanding voting power of the surviving entity
(or that entity’s parent) in such merger, consolidation or similar transaction;


iii.the dissolution or liquidation of the Company; or


iv.the sale, lease, exclusive license or other disposition of all or
substantially all of the assets of the Company.


Notwithstanding any of the foregoing, any transaction or transactions effected
solely for purposes of changing the Company’s domicile will not constitute a
Change in Control pursuant to the foregoing definition.


c. COBRA. For purposes of this Agreement, “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.


d. Code. For purposes of this Agreement, “Code” means the Internal Revenue Code
of 1986, as amended.


e. Disability. For purposes of this Agreement, “Disability” shall have that
meaning set forth in Section 22(e)(3) of the Code.


f. Good Reason. For purposes of this Agreement, “Good Reason” for you to
terminate your employment hereunder shall mean the occurrence of any of the
following events without your consent:


i.any material diminution in your authority, duties or responsibilities as in
effect immediately prior to such reduction or a material diminution in the
authority, duties or responsibilities of the person or persons to whom you are
required to report;


ii.a material reduction by the Company in your annual Base Salary or Target
Bonus, as initially set forth herein or as increased thereafter; provided,
however, that Good Reason shall not be deemed to have occurred in the event of a
reduction in your annual Base Salary or Target Bonus that is pursuant to a
salary or bonus reduction program affecting substantially all of the employees
of the Company or substantially all similarly situated executive employees and
that does not adversely affect you to a greater extent than other similarly
situated employees;





--------------------------------------------------------------------------------







iii.a relocation of your business office to a location that would increase your
one-way commute distance by more than thirty-five (35) miles from the current
location at which you performed your duties immediately prior to the relocation,
except for required travel by you on the Company’s business to an extent
substantially consistent with your business travel obligations prior to the
relocation; or


iv.failure of a successor entity to assume this Agreement;


provided, however, that, any such termination by you shall only be deemed for
Good Reason pursuant to this definition if: (1) you give the Company written
notice of your intent to resign for Good Reason within ninety (90) days
following the first occurrence of the condition(s) that you believe
constitute(s) Good Reason, which notice shall describe such condition(s); (2)
the Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice (the “Cure Period”); and (3) you voluntarily
resign your employment within one hundred twenty (120) days following the end of
the Cure Period.


7.Effect of Termination of Employment.


a.Termination by the Company for Cause, Death or Disability or Resignation
without Good Reason. In the event your employment is terminated by the Company
for Cause, your employment terminates due to your death or Disability (which
termination may be implemented by written notice by the Company if you have a
Disability), or you resign your employment other than for Good Reason, you will
be paid only: (i) any earned but unpaid Base Salary; (ii) except in the case of
termination for Cause or resignation without Good Reason, the amount of any
Actual Bonus earned and payable from a prior bonus period which remains unpaid
by the Company as of the date of the termination of employment determined in
good faith in accordance with customary practice, to be paid at the same time as
bonuses are paid for that period to other eligible executives; (iii) other
unpaid and then-vested amounts, including any amount payable to you under the
specific terms of any agreements, plans or awards, including insurance and
health and benefit plans in which you participate, unless otherwise specifically
provided in this Agreement; and (iv) reimbursement for all reasonable and
necessary expenses incurred by you in connection with your performance of
services on behalf of the Company in accordance with applicable Company policies
and guidelines, in each case as of the effective date of such termination of
employment (the “Accrued Compensation”).


b.Termination without Cause or Resignation for Good Reason, Absent a Change in
Control. During the time period from the Effective Date through the third (3rd)
anniversary of the Effective Date, if the Company terminates your employment
without Cause or you resign your employment for Good Reason, in either case not
in connection with a Change in Control (which is dealt with in Section 7(c)
below), provided that (except with respect to the Accrued Compensation) you
deliver to the Company a signed general release of claims in favor of the
Company on the Company’s standard form of release (the “Release”) and satisfy
all conditions to make the Release effective within sixty (60) days following
your termination of employment, then, you shall be entitled to:


i.the Accrued Compensation; and


ii.a lump sum payment equal to six (6) months of your then-current Base Salary,
less required deductions and withholdings;





--------------------------------------------------------------------------------





iii.a lump sum payment equal to fifty percent (50%) of your Actual Bonus for the
then-current fiscal year based on: (x) actual achievement of Company performance
objectives and (y) deemed 100% achievement of personal performance objectives,
if any, less any quarterly payment previously paid, if any, subject to required
deductions and withholdings and paid when annual bonuses are otherwise paid to
active employees, but no later than March 15th of the year following the year in
which the termination of employment occurs; and


iv.a payment of the COBRA premiums (or reimbursement to you of such premiums)
for continued health coverage for you and your dependents for a period of six
(6) months.


Notwithstanding the foregoing, nothing in this Section 7 shall reduce your
obligations under Section 3(b) of this Agreement.


c.Termination without Cause or Resignation for Good Reason, in Connection with a
Change in Control. During the time period from the Effective Date through the
third (3rd) anniversary of the Effective Date, in the event a Change in Control
occurs and if the Company terminates your employment without Cause or if you
resign your employment for Good Reason, in either case within the period
beginning three (3) months before, and ending twelve (12) months following, such
Change in Control; and provided that (except with respect to the Accrued
Compensation) you deliver to the Company the signed Release and satisfy all
conditions to make the Release effective within sixty (60) days following your
termination of employment, then, (in lieu of any benefits pursuant to Section
7(b)), you shall be entitled to:


i.the Accrued Compensation;


ii.a lump sum payment equal to six (6) months of your then-current Base Salary,
less required deductions and withholdings;


iii.a lump sum payment equal to fifty percent (50%) of your Target Bonus for the
then-current fiscal year less any quarterly payment previously paid, if any,
subject to required deductions and withholdings;


iv.a payment of the COBRA premiums (or reimbursement to you of such premiums)
for continued health coverage for you and your dependents for a period of six
(6) months; and


v.immediate acceleration of one hundred percent (100%) of the number of
then-unvested shares subject to equity grants, unless otherwise provided (and to
the extent specified) by the terms of such grants.


Notwithstanding the foregoing, nothing in this Section 7 shall reduce your
obligations under Section 3(b) of this Agreement.


d.Miscellaneous. For the avoidance of doubt, the benefits payable pursuant to
Sections 7(b) through (c) are mutually exclusive and not cumulative. All lump
sum payments provided in this Section 7 shall be made no later than the 60th day
following your termination of employment (unless explicitly provided otherwise
above). In addition, Sections 7(b) and 7(c) and the benefits conferred therein
shall expire and terminate on the third (3rd) anniversary of the Effective Date.
Notwithstanding anything to the contrary in this Agreement, (i) any reference
herein to a termination of your employment is intended to constitute a
“separation from service” within the meaning of Section 409A of the Code, and
Section 1.409A-1(h) of the regulations promulgated thereunder, and shall be so
construed, and (ii) no payment will be made or become due to you



--------------------------------------------------------------------------------





during any period that you continue in a role with the Company that does not
constitute a separation from service, and will be paid once you experience a
“separation from service” from the Company within the meaning of Section 409A of
the Code. In addition, notwithstanding anything to the contrary in this
Agreement, upon a termination of your employment, you agree to resign prior to
the time you deliver the Release from all positions you may hold with the
Company and any of its subsidiaries or affiliated entities at such time, and no
payment will be made or become due to you until you resign from all such
positions, unless requested otherwise by the Board.


8.Parachute Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to you (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section, would be subject to the excise tax imposed by Section 4999 of
the Code, then, at your discretion, your severance and other benefits under this
Agreement shall be payable either (i) in full, or (ii) as to such lesser amount
which would result in no portion of such severance and other benefits being
subject to the excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, results in the receipt
by you on an after-tax basis, of the greatest amount of severance benefits under
this Agreement, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Any reduction shall be
made in the following manner: first a pro-rata reduction of (i) cash payments
subject to Section 409A of the Code as deferred compensation and (ii) cash
payments not subject to Section 409A of the Code, and second a pro rata
cancellation of (i) equity-based compensation subject to Section 409A of the
Code as deferred compensation and (ii) equity-based compensation not subject to
Section 409A of the Code, with equity all being reduced in reverse order of
vesting and equity not subject to treatment under Treasury regulation 1.280G- Q
& A 24(c) being reduced before equity that is so subject. Unless the Company and
you otherwise agree in writing, any determination required under this Section
shall be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon you and
the Company for all purposes. For purposes of making the calculations required
by this Section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and you shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Accountants shall deliver to the Company
and you sufficient documentation for you to rely on it for purpose of filing
your tax returns. The Company shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section.


9.Section 409A. To the extent (i) any payments to which you become entitled
under this Agreement, or any agreement or plan referenced herein, in connection
with your termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code and (ii) you are deemed at the
time of such termination of employment to be a “specified” employee under
Section 409A of the Code, then such payment or payments shall not be made or
commence until the earlier of (i) the expiration of the six (6)-month period
measured from the date of your “separation from service” (as such term is at the
time defined in regulations under Section 409A of the Code) with the Company; or
(ii) the date of your death following such separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you, including (without limitation) the
additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary in one lump sum (without interest).





--------------------------------------------------------------------------------





Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement (or
otherwise referenced herein) is determined to be subject to (and not exempt
from) Section 409A of the Code, the amount of any such expenses eligible for
reimbursement, or the provision of any in- kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement or in kind benefits to
be provided in any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which you incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.


To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement), and each installment thereof, are
intended to constitute separate payments for purposes of Section 1.409A- 2(b)(2)
of the regulations under Section 409A.


10.At Will Employment. Employment with the Company is for no specific period of
time. Your employment with the Company continues to be “at will,” meaning that
either you or the Company may terminate your employment at any time, with or
without cause, and with or without advance notice. Any contrary representations
that may have been made to you are superseded by this Agreement. This is the
full and complete agreement between you and the Company on this term. Although
your compensation and benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).


11.Confidential Information and Other Company Policies. You will continue to be
bound by and comply fully with your existing At Will Employment, Confidential
Information and Invention Assignment Agreement (the “CIIA”) and Arbitration
Agreement (the “Arbitration Agreement”) as well as the insider trading policy,
code of conduct, and any other policies and programs adopted by the Company
regulating the behavior of its employees, as such policies and programs may be
amended from time to time to the extent the same are not inconsistent with this
Agreement, unless you consent to the same at the time of such amendment.





--------------------------------------------------------------------------------







12. Company Records and Confidential Information.


a.Records. All records, files, documents and the like, or abstracts, summaries
or copies thereof, relating to the business of the Company or the business of
any subsidiary or affiliated companies, which the Company or you prepare or use
or come into contact with, will remain the sole property of the Company or the
affiliated or subsidiary company, as the case may be, and will be promptly
returned upon termination of employment


b.Confidentiality. You acknowledge that you have acquired and will acquire
knowledge regarding confidential, proprietary and/or trade secret information in
the course of performing your responsibilities for the Company, and you further
acknowledge that such knowledge and information is the sole and exclusive
property of the Company. You recognize that disclosure of such knowledge and
information, or use of such knowledge and information, to or by a competitor
could cause serious and irreparable harm to the Company.


13.Indemnification. You and the Company will enter into the form of
indemnification agreement provided to other similarly situated officers of the
Company.


14.Compensation Recoupment. All amounts payable to you hereunder shall be
subject to recoupment pursuant to the Company’s current compensation recoupment
policy, and any additional compensation recoupment policy or amendments to the
current policy adopted by the Board from time to time hereafter, as allowed by
applicable law.


15.Miscellaneous.


a.Absence of Conflicts; Competition with Prior Employer. You represent that your
performance of your duties under this Agreement will not breach any other
agreement as to which you are a party. You agree that you have disclosed to the
Company all of your existing employment and/or business relationships,
including, but not limited to, any consulting or advising relationships, outside
directorships, investments in privately held companies, and any other
relationships that may create a conflict of interest. You are not to bring with
you to the Company, or use or disclose to any person associated with the
Company, any confidential or proprietary information belonging to any former
employer or other person or entity with respect to which you owe an obligation
of confidentiality under any agreement or otherwise. The Company does not need
and will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties. Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.


b.Successors. This Agreement is binding on and may be enforced by the Company
and its successors and permitted assigns and is binding on and may be enforced
by you and your heirs and legal representatives. Any successor to the Company or
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of the
Company’s obligations under this Agreement and shall be the only permitted
assignee.





--------------------------------------------------------------------------------







c.Notices. Notices under this Agreement must be in writing and will be deemed to
have been given when personally delivered or two days after mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.
Mailed notices to you will be addressed to you at the home address which you
have most recently communicated to the Company in writing. Notices to the
Company will be addressed to the CEO at the Company’s corporate headquarters.


d.Waiver. No provision of this Agreement will be modified or waived except in
writing signed by you and an officer of the Company duly authorized by its Board
or the Compensation Committee. No waiver by either party of any breach of this
Agreement by the other party will be considered a waiver of any other breach of
this Agreement.


e.Severability. In the event that any provision hereof becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.


f.Withholding. All sums payable to you hereunder shall be reduced by all
federal, state, local and other withholding and similar taxes and payments
required by applicable law.


g.Entire Agreement. This Agreement, together with the CIIA and Arbitration
Agreement, supersede and replace any prior agreements, representations or
understandings (whether written, oral, implied or otherwise) between you and the
Company, including, without limitation, your offer letter with the Company dated
November 17, 2011, and constitute the entire agreement between you and the
Company concerning the subject matter herein. This Agreement may be amended, or
any of its provisions waived, only by a written document executed by both
parties in the case of an amendment, or by the party against whom the waiver is
asserted.


h.Governing Law. This Agreement will be governed by the laws of the State of
California without reference to conflict of laws provisions.


i.Survival. The provisions of this Agreement shall survive the termination of
your employment for any reason to the extent necessary to enable the parties to
enforce their respective rights under this Agreement.






[SIGNATURE PAGE TO AGREEMENT FOLLOWS]







--------------------------------------------------------------------------------







Please indicate your acceptance of this Agreement by signing the bottom portion
of this Agreement.



Best Regards,/s/ John J.Donahoe__________________John J. DonahoePresident &
Chief Executive OfficerServicenow, Inc.




I, the undersigned, hereby accept and agree to the terms and conditions of my
employment with the Company as set forth in this Agreement.


Accepted and agreed to as of the Effective Date.


By: /s/ Kevin Haverty
____________________________
Kevin Haverty































































--------------------------------------------------------------------------------





[SIGNATURE PAGE TO AGREEMENT]

